Morrissey, C. J.
Plaintiff brought suit against defendant in the district court for Richardson county to recover $315 alleged to be due for services rendered. After the taking of evidence had proceeded for some time, each party moved for a directed verdict. The court thereupon discharged the jury from further consideration of the case. After-wards plaintiff, by leave of 'court, was permitted to withdraw his rest and offer additional evidence. The court, upon consideration of the whole evidence, rendered judgment for defendant.
Plaintiff furnished one Aldrige an automobile and chauffeur while Aldrige was engaged in selling capital stock of defendant company. Aldrige, in consideration thereof, agreed to pay plaintiff 5 per cent, of the par value of all stock sold by him. Nothing was ever paid plaintiff, and the sum sued for represents the amount claimed to be due under the contract. The suit is brought against defendant company, on' the theory that Aldrige was its general manager, or ostensibly so, and that the contract made by him was binding on the company.
According to the contention of defendant, the corporation never was fully organized, or, if so, Aldrige never was its general manager, either actually or ostensibly. It appears that the corporation never actually transacted any business, and whatever money was paid over to Aldrige on the subscriptions he took while being conveyed about the country by plaintiff was returned to the subscribers. Whether plaintiff had a right to believe that Aldrige had authority to bind the corporation, and whether he did so believe, were questions of fact.- On *61each of these issues the evidence is conflicting, and the findings of the trial court, having the same effect as the findings of a jury, will not be disturbed.
Affirmed.
Aldrich and Dean, JJ., not sitting.